Citation Nr: 0605412	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  96-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD), for the 
period from July 21, 1994, through July 16, 2000.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU), for the period from July 12, 1996, through 
July 16, 2000. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from July 1965 to 
February 1968.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), in which the RO granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective July 21, 1994.  The veteran filed a 
notice of disagreement (NOD) with the assigned rating in May 
1995, and the RO issued a statement of the case (SOC) in June 
1995.  The appellant filed a substantive appeal in November 
1995.

In April 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provisions of 38 C.F.R. § (2002)-
essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO-were held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F.3d 1339 (Fed. Cir. 2003).  Thus, 
in August 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.

The Board notes that, in the August 2003 remand, the matter 
involving PTSD was characterized as a claim for an earlier 
effective date for the grant of a 100 percent rating for 
PTSD.  Upon further review of the record, the Board finds 
that the issue involving PTSD is more accurately framed as a 
claim for nitial disability rating in excess of 50 percent 
for PTSD during the period prior to the July 17, 2000 
effective date of the grant of a 100 percent rating for PTSD.  
This appeal derives from the veteran's original claim for 
service connection in July 1994, when the RO granted service 
connection for PTSD and the veteran appealed the initially 
assigned rating.  

Because this matter involves a request for a higher initial 
evaluation following a grant of service connection, the Board 
has characterized the claim for an initial rating for PTSD in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities).  In view of the Board's favorable 
disposition of claim for higher rating, as addressed in more 
detail below, the veteran is not prejudiced by the Board's 
recharacterization of this claim, at this juncture.  

As a final preliminary matter, the Board also notes that, in 
August 2003, the Board also remanded to the RO the issue of 
entitlement to service connection for a skin disorder.  
Subsequently, the RO granted service connection for a skin 
disorder in a May 2005 decision.  Having been granted in 
full, that issue is no longer before the Board, and the 
matters on appeal are limited to those on the title page.


FINDING OF FACT

The overall record reveals that the veteran's service 
connected PTSD has resulted in unemployability since July 21, 
1994.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 100 percent schedular disability rating for 
PTSD, from July 21, 1994, are met.  38 U.S.C.A. §§ 1155, 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

2.  Because a 100 percent schedular rating for PTSD is 
warranted from July 21, 1994, the claim for a TDIU for the 
period from July 12, 1996, through July 16, 2000, is rendered 
moot.  38 C.F.R. § 4.16(a) (2005).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, In November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the grant of a 100 percent disability rating for 
PTSD from  July 21, 1994 (the date of the claim for service 
connection, and the dismissal of the claim for TDIU based on 
a lack of entitlement under the law, the Board finds that all 
notification and development needed to fairly decide the 
appeal has been accomplished.

II.  PTSD

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155;    
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).    
However, where the question for consideration is entitlement 
to a higher initial evaluation assigned, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

It is further noted that the nomenclature employed in the 
portion of VA's rating schedule that addresses service-
connected psychiatric disabilities is based upon the Fourth 
Edition of the American Psychiatric Association 's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  38 
C.F.R. § 4.130.  

The DSM-IV contains a Global Assessment of Functioning (GAF) 
scale, with scores ranging between zero and 100, representing 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health- 
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  

GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  Id.  

Effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluation of psychiatric 
disorders, including PTSD.  As there is no indication that 
the revised criteria are intended to have retroactive effect, 
the Board has the duty to adjudicate the claim only under the 
former criteria for any period prior to the effective date of 
the new rating criteria, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  The 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  

As the RO has considered both the former and revised criteria 
for rating the veteran's low back disability, and furnished 
him notice of the revised criteria in the January 1997 SSOC, 
there is no due process bar to the Board also considering the 
former and revised criteria.  

Pursuant to the criteria in effect prior to November 7, 1996, 
the evaluation of the veteran's service-connected disorder 
turned on the severity of his overall social and industrial 
impairment.  

A 50 percent disability rating was assignable when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or when 
by reason of psychoneurotic symptoms, the veteran's 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
See 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in effect 
prior to November 7, 1996). 

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or maintain 
employment.  Id.

A 100 percent rating was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Id.  It should be noted that the criteria for a 
100 percent evaluation are each independent bases for 
granting a 100 percent evaluation.  See Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

Under the revised applicable criteria, ratings for PTSD are 
still assigned under Diagnostic Code 9411, but the actual 
rating criteria are set forth in a General Rating Formula for 
psychiatric disabilities other than eating disorders.

Under this criteria, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.132, Diagnostic Code 9411 (as 
in effect since November 7, 1996).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  The 
common symptoms include totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that, with resolution of all 
reasonable doubt in the veteran's favor, the record presents 
a basis for allowance of the full benefit sought.

In the July 1994 claim service connection claim for PTSD, the 
veteran reported that he was diagnosed with PTSD while he 
lived in New York.  At the time he filed his claim with the 
RO, the veteran explained that he was working with the Vet 
Center for his alcoholism and PTSD.  Earlier in July 1994, he 
reported that he had participated in a four-day inpatient 
detox treatment program, and he was about to begin an 18-week 
outpatient treatment at a private clinic in Charlotte, North 
Carolina.  

In September 1994, the private clinic responded that it could 
not confirm that the veteran participated in an outpatient 
program due to Federal Confidentiality Regulations.

Subsequently, VA treated and examined the veteran a number of 
times since 1994. 

VA examined the veteran in January 1995 and diagnosed him 
with mild PTSD with a GAF of 61.  

According to a VA Medical Center (VAMC) discharge report, it 
admitted the veteran in August 1995 for alcohol dependence 
and PTSD, with a GAF of 65, and 60 during the last year.  At 
discharge in September 1995, the discharge examiner 
determined that the veteran was employable.  In a January 
1997 decision, the RO granted a temporary total rating from 
August 24, 1995, to October 1, 1995, because he was 
hospitalized over 21 days.  

VA treated the veteran in October 1995 for complaints of mood 
swings and loss of control.  The VA examiner noted to rule 
out PTSD with a GAF of 44, and 42 in the last year.

According to a December 1995 VAMC discharge report, VA 
admitted the veteran in November 1995 to the specialized 
inpatient PTSD unit.  The veteran was diagnosed with chronic 
PTSD and a GAF of 40, with 36 as the best in the last year.  
The discharge examiner commented that, at discharge, the 
veteran was presently employable and had excellent 
rehabilitation potential, in spite of his severe PTSD 
symptoms.

A VA staff psychologist reported in February 1996 that the 
veteran's PTSD symptomatology had escalated since he was 
discharged from the VAMC in December 1995.  As a result of 
the increased distress, impairment in concentration, marked 
sleep disruption, explosive rage, and emotion lability, the 
VA psychologist opined that it was likely that the veteran 
would remain unemployable for the next 12 months.

In March 1996, the RO granted a temporary total evaluation 
from November 1, 1995, to January 1, 1996, for 
hospitalization over 21 days.

According to a July 1997 notice from the Social Security 
Administration (SSA), it had granted the veteran disability 
benefits based primarily on the his PTSD.  The SSA concluded 
that the veteran had been unemployable effective August 1995 
(just prior to the day the VAMC admitted him for inpatient 
treatment).

According to a December 1999 VA psychiatric examination 
report, the veteran was diagnosed with PTSD and a GAF of 50 
with serious impairment in social and occupational 
functioning, and he was unable to keep a job.

According to a September 2000 VAMC discharge report, the 
veteran was hospitalized for six weeks with a diagnosis of 
chronic Vietnam induced PTSD in acute exacerbation with a GAF 
of 35.  In a detailed report, the examiner provided a history 
of the veteran's PTSD during the last several years.  The 
examiner found that the veteran was unemployable due to 
chronic, severe PTSD and persistent symptoms of PTSD.

After a complete review of the evidence of record, the Board 
finds that a 100 percent schedular rating for PTSD is 
warranted during the period from July 21, 1994, to July 16, 
2000.  The evidence discussed above clearly shows that the 
veteran has experienced severe swings with his PTSD during 
the pendency of this claim.  As noted above, the veteran was 
discharged from the VAMC in September 1995 and December 1995 
to treat his PTSD after an inpatient stay.  

The December 1995 VA discharge examiner diagnosed the veteran 
with chronic PTSD and a GAF of 40, with 36 as the best in the 
last year.  The VA examiner's finding, therefore, considers 
the veteran's psychiatric condition since December 1994.  The 
Board finds this evidence compelling to show that the 
veteran's PTSD has prevented him from working since the date 
he filed his claim in July 1994.  

After he filed his claim in July 1994, the VAMC admitted the 
veteran twice for inpatient PTSD treatment.  A VA staff 
psychologist reported in February 1996 that the veteran's 
PTSD had escalated.  

While, at discharge from the VAMC inpatient program in 
September 1995 and December 1995, the fact remains that rhe 
VAMC had admitted him twice in four months to treat his PTSD.  
The subsequent evidence of record shows that he was not 
employable, as noted in the February 1996 letter from the VA 
psychologist.  As a result of his increased distress, 
impairment in concentration, marked sleep disruption, 
explosive rage, and emotional lability, the veteran was 
unemployable at that time.  The psychologist added that the 
veteran would likely remain unemployable for the next year.

SSA determined that he was unemployable as of August 14, 
1995, which was just prior to the date VA first admitted him 
for inpatient PTSD treatment.

Although there is no contemporaneous medical evidence 
documenting the severity of the veteran's PTSD between July 
1994 and August 1995, the Board finds credible the veteran's 
own description of the severity of his PTSD from July 1994 to 
August 1995.  The Board has considered the January 1995 VA 
psychiatric examiner's diagnosis of  mild PTSD and assignment 
of a GAF of 61.  As the purpose of the January 1995 VA 
examination report was to determine whether the veteran had 
PTSD, and not provide an in depth analysis of the current 
severity of the veteran's PTSD, or the prior history since 
July 1994, the Board discounts the probative value of this 
report in adjudicating the current claim.

The record clearly establishes that the veteran's PTSD  has 
resulted the veteran's inability to find and keep a job.  As 
noted above, under the former rating criteria, a 100 percent 
rating was assignable warranted for PTSD where the veteran 
was demonstrably unable to obtain or retain employment.  
Considering the evidence and assertions, and affording the 
veteran the benefit of the doubt, the Board finds that the 
veteran has been demonstrably unable to obtain and retain 
employment since July 24, 1994, the date he filed his 
original claim for service connection for PTSD, through 
November 6, 1996, the date before the revised criteria went 
into effect. 

The evidence of record since November 7, 1996, shows no 
consistent or sustained improvement.  During the course of 
the veteran's appeal, he has been in and out of the VAMC for 
outpatient and inpatient treatment.  While there are some 
treatment records that show less severe findings, overall, 
the veteran's PTSD has more nearly approximated the criteria 
for a 100 percent rating since July 21, 1994.  

In view of all the foregoing, the Board concludes that, for 
the period from July 21, 1994, through July 16, 2000, the 
criteria for a 100 percent rating for PTSD are met.  

III.  TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).

As noted by the language of 38 C.F.R. § 4.16(a), when a 
veteran is in receipt of a 100 percent schedular rating, TDIU 
may not be assigned.  See 38 C.F.R. § 4.16(a) (2005).  See 
also Green v. West, 11 Vet. App. 472, 476 (1998); 

In light of the Board's decision granting an increased (100 
percent) schedular rating for PTSD from July 21, 1994, the 
claim of entitlement to TDIU, for the period from July 12, 
1996, to July 16, 2000, is now moot.  Where, as here, the law 
and not the evidence is dispositive, the appeal must be 
terminated as without legal merit or lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Hence, a dismissal of this claim is appropriate.




ORDER

A 100 percent rating for PTSD, for the period from July 21, 
1994, through July 16, 2000, is granted, subject to the law 
and regulations governing the payment of monetary benefits.

The claim for a TDIU, for the period from July 12, 1996, 
through July 16, 2000, is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


